1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     KAO XIONG
7
8                      IN THE UNITED STATES DISTRICT COURT

9                    FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,      )   Case No. 2:17-MJ-00216 DB
                                    )
12           Plaintiff,             )
                                    )   STIPULATION AND ORDER (PROPOSED)
13           v.                     )   EXTENDING TIME FOR PRELIMINARY
                                    )   HEARING AND EXCLUDING TIME
14   KAO XIONG,                     )
                                    )
15           Defendant.             )   Date:    December 5, 2018
                                    )   Time:    2:00 p.m.
16                                  )   Judge:   Hon. Carolyn K. Delaney

17
18           Plaintiff United States of America, by and through its
19   attorney of record, Assistant United States Attorney Shelley
20   Weger, and defendant Kao Xiong, both individually and by and
21   through his counsel of record, Tim Zindel, hereby stipulate as
22   follows:
23           1.   The Complaint in this case was filed on December 21,
24   2017.    Mr. Xiong first appeared on the complaint on December 22,
25   2017. The preliminary hearing is currently set for December 5,
26   2018.
27           2.   By this stipulation, the parties jointly move for an
28   extension of time of the preliminary hearing date from December

                                        -1-
1    5, 2018, to February 7, 2019, at 2:00 p.m., before the duty

2    Magistrate Judge, pursuant to Rule 5.1(d) of the Federal Rules

3    of Criminal Procedure. The parties stipulate that the delay is

4    required to allow defense counsel additional time to consult

5    with his client, who is currently residing in the state of

6    Minnesota, regarding a pre-indictment resolution.   Defense

7    counsel recently met with his client and believes a pre-

8    indictment resolution is likely, however, the parties require

9    additional time to confer and finalize any potential pre-

10   indictment resolution. The parties further agree that the

11   interests of justice served by granting this continuance

12   outweigh the best interests of the public and the defendant in a

13   speedy trial. 18 U.S.C. § 3161(h)(7)(A).

14        THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    -2-
1         3.     The parties agree that these tasks constitute good

2    cause to extend the time limits set forth in Federal Rule of

3    Criminal Procedure 5.1, taking into consideration the public

4    interest in the prompt disposition of criminal cases, which the

5    parties believe will be promoted by extending the time.     The

6    parties further request that the time between December 5, 2018,

7    and February 7, 2019, be excluded pursuant to the Speedy Trial

8    Act, 18 U.S.C. § 3161(h)(7)(B)(iv) (Local Code T4).

9         IT IS SO STIPULATED.

10
11                                   Respectfully Submitted,
12                                   HEATHER E. WILLIAMS
                                     Federal Defender
13
14   Dated:    November 15, 2018    /s/ T. Zindel__________________
                                    TIMOTHY ZINDEL
15                                  Assistant Federal Defender
                                    Attorney for KAO XIONG
16
17                                   McGREGOR SCOTT
                                     United States Attorney
18
19   Dated:    November 15, 2018    /s/ T. Zindel for S. Weger
                                    SHELLEY WEGER
20                                  Assistant U.S. Attorney
21
22
23
24
25
26
27
28

                                      -3-
1                             [PROPOSED] O R D E R

2
          The Court has read and considered the Stipulation for
3
     Extension of Time for Preliminary Hearing Pursuant to Rule
4
     5.1(d) and Exclusion of Time, filed by the parties in this
5
     matter on November 15, 2018.     The Court hereby finds that the
6
     Stipulation, which this Court incorporates by reference into
7
     this Order, demonstrates good cause for an extension of time for
8
     the preliminary hearing date pursuant to Rule 5.1(d) of the
9
     Federal Rules of Criminal Procedure.
10
          Furthermore, for the reasons set forth in the parties’
11
     stipulation, the Court finds that the interests of justice
12
     served by granting this continuance outweigh the best interests
13
     of the public and the defendant in a speedy trial.     18 U.S.C.
14
     § 3161(h)(7)(A).    The Court further finds that the extension of
15
     time would not adversely affect the public interest in the
16
     prompt disposition of criminal cases.
17
          THEREFORE, FOR GOOD CAUSE SHOWN:
18
          1.     The date of the preliminary hearing is extended to
19
     February 7, 2019, at 2:00 p.m.
20
          2.     The time between December 5, 2018, and February 7,
21
     2019, shall be excluded from calculation pursuant to 18 U.S.C. §
22
     3161(h)(7)(A).
23
          3.     Defendant shall appear at that date and time before
24
     the Magistrate Judge on duty.
25
          IT IS SO ORDERED.
26
     Dated:    November 16, 2018
27
28

                                       -4-
